Exhibit 10.18

Summary of compensation for named executive officers – February 2008

In February 2008, the Compensation Committee of the Board of Directors
established 2008 salary and target bonus applicable to the Company’s Chief
Executive Officer, Chief Financial Officer, and the other current executive
officers as follows:

 

Named Executive

   2008 Base Salary    2008 Target Bonus

Arthur G. Dauber

   $ 240,000    $ 100,000

John H. Untereker

   $ 168,400    $ 80,000

Neal T. Hare

   $ 176,400    $ 80,000

James J. Steffek

   $ 176,400    $ 80,000

Charles M. Dauber

   $ 165,000    $ 75,000

Joseph F. McGuire

   $ 127,500    $ 20,000

Timothy C. Adams

   $ 150,000    $ 30,000

Actual bonus amounts payable to each executive will be based on the achievement
of company and individual performance goals established for each executive.
Targeted performance must be achieved at the 75% level for that component of the
bonus to be earned and must be achieved at the 100% level for the full bonus to
be earned. Some of each executive’s individual goals may require a subjective
evaluation and judgment with respect to achievement of these goals. Company
performance targets range from 50% to 75% of total bonus with individual goals
encompassing the remainder. After the completion of the 2008 fiscal year, the
Chief Executive Officer will review each executive’s performance against 2008
company and individual performance goals. Based on this assessment, the CEO will
then recommend to the Compensation Committee what percentage of each executive’s
target bonus the executive should receive. The Compensation Committee, without
the CEO’s participation, will evaluate the CEO’s performance (and determines his
bonus) by reviewing the CEO’s success in achieving the company and personal
performance goals established by the committee in 2008.

The executives have also received grants of stock options and restricted stock
units under the 2007 Employee Stock Incentive Plan and are eligible to receive
employee benefits generally available to all employees of the Company.

Messrs. Untereker, Charles M. Dauber, and Adams have employment agreements with
the company. The other executives are “at will” employees.